The opinion of the Court above between the same parties with reversed relations practically disposes of this *Page 471 
appeal. We think that his Honor's order was judicious under the circumstances, but as we have determined the main question in dispute it is proper that it should now be modified to meet the changed aspects of the case. We are of the opinion that the order of his Honor, dated 13 April, 1889, should be continued, with the modification that the defendants may institute proceedings under section 1597 of the Code, or proceed as suggested in the opinion of the Court in the other appeal.
Error.